Title: From George Washington to Major General Israel Putnam, 20 May 1779
From: Washington, George
To: Putnam, Israel



Dr Sir,
Head Quarters Middle Brook May 20th 1779

I return you the papers relating to the officers at Springfield—I find by them that Major Ayres has avoided a trial by a resignation. This is a matter which it would be inconsistent with my duty to permit as the charge against Major Ayres is of a very serious nature and founded on the report of a public body. It is contrary to practice that the resignation of an officer while under arrest should supersede a trial and it is expressly precluded by a resolve of Congress of the 21st of June 76—I mean not to suppose any thing unfavourable to Major Ayres; but I am under a necessity of desiring that you will immediately take effectual measures to prosecute the intended trial and produce his appearance. You will therefore without delay appoint a Court Martial for the purpose. It will facilitate the business if the Court can be composed, wholly or principally of the same members who decided in the case of Lt Col. Mason & Smith. I have therefore written to General McDougall that at your call General Huntington or any other officers of his brigade who were on the former trial may attend. With great regard & esteem Dr Sir I am Yr Most Obedt servant.
